Case 7:18-cr-02089 Document1 Filed in TXSD on 11/25/18 Page 1of 1

AO 9! (Rev 8/1) Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA

~ | CRIMINAL COMPLAINT
Yony Edilverto Perdomo .

Case Number: M-18-2405-M
AKA: Yony Edilberto Perdomo ; ,

{AE YOB: 1979

Honduras
(Name and Address af Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

'

knowledge and belief. On or about . November 24, 2018 in Hidalgo _ County, in

the Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Honduras in pursuance of taw, and
thereafter was found near Mission, Texas, within the Sauthern Distriet of Texas, the Attor ney General of the United States and/or the

Secretary of Homeland Security, not theretofore baving consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state thal f am a(n) Senior Patrol Agent _ and that this complaint ts based on the
following facts:

 

Yony Edilverto. Perdomo was encountered by Border Patrol Agents near Mission, Texas on November 24, 2018. The investigating
Agent established that the Defendant was an undocumented alien and r equested reeord ehecks. The Defendant claims to have illegally
entered the United States on November 24, 2018 near Hidalgo, Texas. Record cheeks revealed the Defendant was ‘formally
Deported/Excluded from the United States on March 18, 2016, through Alexandria, Louisiana. Prior to Deportation/Exctusion the
Defendant was instructed not to return to the United States without permission from the U.S, Attorney General and/or the Secretary
of Homeland Security. On September 24, 2014, the Defendant was convieted of Conspiracy to Defraud the United States with
Identification Documents and was sentenced to thirty- eight (38) months confinement and twelve (12) months supervised release,

| declare under penalty of perjury that the statements in this complaint are true and correct. Executed on November 25, 2018.

Continued on the allached sheet and made a part of this complaint: [_|¥es [ x]No :

Submitted by reliable electronic means, sworn to and attested to telephonically per

Fed. R. Cr, P. 4.1, and probable cause found on: /S/ Cipriano Shears Jr.

 

 

 

 

Sworn to before me and subseribed in my presence, . Signature of Complainant
November 25, 2018 — “3 <P Me | Cipriano Shears Jr, _ Senior Patrol Agent —
Juan F. Alanis _, U.S. Magistrate Judge

 

Name and Title of Judicial Officer rignature of Judicial Officer
